Exhibit 99.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of this31st day of March, 2008, by and between Empire Resorts, Inc., a Delaware corporation (the “Company”), and each of the purchasers named on Exhibit A hereto (each a “Purchaser” and collectively, the “Purchasers”). WITNESSETH: WHEREAS, the Company desires to issue and sell, and the Purchasers desire to purchase, all upon the terms and subject to the conditions set forth in this Agreement, shares of the Company’s common stock, $.01 par value per share (the “Common Stock”). NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements of the parties herein contained, the parties hereby agree as follows: 1.Purchase and Sale of the Shares. The Company hereby agrees to issue and sell to each of the Purchasers, and each of the Purchasers hereby agrees to purchase, the number of Shares of Common Stock set forth opposite such Purchaser’s name on Exhibit A hereto (the “Shares”) for the aggregate purchase price set forth opposite such Purchaser’s name on Exhibit A hereto (the “Purchase Price”), which Purchase Price shall equal a per share price of $1.233 per share.The purchase and sale of the Shares shall take place at 10:00 a.m. on a date to be specified by the parties, which shall be not later than the third business day after the satisfaction of the conditions set forth in Section 6 hereof, but no earlier than the thirtieth (30th) day from the date of this Agreement, at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022, or at such other time and place as the Purchasers and the Company may mutually agree (the “Closing”). At the Closing, the Company shall deliver to each Purchaser a certificate or certificates, registered in such Purchaser’s name as set forth on Exhibit A, representing the number of Shares designated on Exhibit A to be purchased by such Purchaser, against payment of the Purchase Price therefor.The Purchase Price for the Shares shall be payable by check or by wire transfer of immediately available funds to an account designated by the Company. 2.Representations and Warranties of the Company.The Company represents and warrants to the Purchasers as follows: 2.1Corporate Organization.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware, and has all requisite corporate power and authority to own, operate and lease its properties and to carry on its business as and in the places where such properties are now owned, operated and leased or such business is now being conducted. 2.2Authorization.The Company has the necessary corporate power and authority to enter into this Agreement and to assume and perform its obligations hereunder. The execution and delivery of this Agreement and the performance by the Company of its obligations hereunder have been duly authorized by the Board of Directors of the Company.
